Per Curiam,
The learned court below fairly submitted the question of employment and payment of wages on the basis of a quantum meruit to the jury, and the jury has found against the plaintiff on these questions of fact. The will of the testatrix was clearly admissible because the evidence in support of the plaintiff’s claim under a contract consisted merely of loose declarations of the deceased and, as we held in Barhite’s Appeal, 126 Pa. 404, such declarations may mean a provision by will. It was competent for the jury to know what had been given to the plaintiff by the deceased whether during her life or by her will to take effect after her death.. It was not conclusive upon the plaintiff, but it was for the jury to say what effect should be given to it.
Judgment affirmed.